Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Response to Arguments
1.	Applicant’s arguments, see pages 5-12, filed 02/17/21, with respect to the rejection(s) of claim(s) under Rejection – 35 USC 103(a) have been fully considered and are persuasive. Therefore, the rejection has been withdrawn.
Allowable Subject Matter
2.	Claims 6-7 have been cancelled.
3.	Claims 1-5, 8-22 are allowed.
4.          As claim 1, the prior art of record taken alone or in combination, fails to disclose or render obvious a method of generating a three-dimensional topological surface representation of a tyre on a vehicle, the method comprising mapping the tread depth data onto a base tyre structure, wherein mapping the tread depth data comprises using the movement profile to relate respective times at which the tread depth data were recorded to corresponding respective positions on the base tyre structure to generate the three-dimensional topological surface representation of the tyre; in combination with the rest of the limitations of claim 1.

Fax/Telephone Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRI T TON whose telephone number is (571)272-9064.  The examiner can normally be reached on 8am-4pm.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
		
March 2, 2021
/Tri T Ton/  		
Primary Examiner Art Unit 2877